Citation Nr: 1203903	
Decision Date: 02/02/12    Archive Date: 02/13/12

DOCKET NO.  05-31 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection of chronic obstructive pulmonary disease (COPD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel
INTRODUCTION

The Veteran served on active duty from December 1967 to July 1970.

This matter comes to the Board of Veterans' Appeals (Board) from an October 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

In March 2006 the Veteran testified at a hearing before a Veterans Law Judge.  A transcript of the testimony offered at that hearing has been associated with the record.  The Board observes that the Veterans Law Judge who presided over the hearing has since retired from the Board.  Accordingly, in correspondence dated in November 2011, the Board duly advised the Veteran and his current representative of this development and offered the appellant the opportunity to be provided with a new hearing on his appeal before an active Veterans Law Judge, pursuant to 38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2011).  The appellant was advised that if no response was received from him within 30 days of the notification letter, the Board would assume that no new hearing was desired and thus proceed with the adjudication of the appeal on the record.  In this regard, no timely response was received by the appellant or his representative, and the case is now properly before the Board for appellate review.

In June 2007 the Board denied reopening the claim for service connection for COPD.  The Veteran appealed the Board's action to the United States Court of Appeals for Veterans Claims (Court).  In a July 2008 Order, the Court remanded the case to the Board pursuant to a June 2008 Joint Motion for Remand.

In October 2008 and September 2010, the Board remanded the appeal to the RO for notice that addressed the elements pertaining to claims to reopen.  In January 2011 the claim was last remanded, once again to provide the Veteran notice that addressed the elements pertaining to claims to reopen.  That development was finally completed via a February 2011 letter and the matter is now ready for consideration by the Board.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008). 

FINDINGS OF FACT

1.  In a December 2001 rating decision, the RO determined that new and material evidence had not been submitted to warrant reopening of the claim of entitlement to service connection for COPD and he did not appeal this decision.

2.  The evidence received since the December 2001 rating decision is not new and material for the claim and does not raise a reasonable possibility of substantiating it.


CONCLUSIONS OF LAW

1.  The RO's December 2001 rating decision denying the Veteran's claim of entitlement to service connection for COPD is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  Since the December 2001 rating decision new and material evidence to reopen the claim for service connection of COPD has not been received, and the claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim. In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2008); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).
In claims to reopen, VA must notify a claimant of the evidence and information that is necessary to reopen the claim and the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit sought.  VA should consider the bases for the final denial and the notice letter must describe what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In a February 2011 letter, complete notice was sent and the claim was readjudicated in a May 2011 Supplemental Statement of the Case.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  The letter specifically addressed the bases for the prior final denial and described the evidence that would be necessary to substantiate the claim that were found insufficient in the prior denial.  Kent, supra.  

VA has obtained the Veteran's service treatment records, VA records, assisted the Veteran in obtaining evidence and afforded the Veteran the opportunity to give testimony before the Board.  VA need not obtain a medical opinion or examination in this case because that duty applies to claims to reopen only if new and material evidence is presented or secured.  38 C.F.R. § 3.159(c)(4)(C)(iii).

All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

The Veteran has previously filed for service connection for respiratory disorders, variously characterized, on a number of prior occasions.  The claim was denied because the record did not demonstrate a relationship between the Veteran's current respiratory disorder and his military service.  Most recently, in December 2001, the RO determined that the Veteran had not submitted new and material evidence to warrant reopening the claim.  The Veteran did not appeal that determination and it became final.  The Veteran again filed to reopen his claim in October 2003, and the present appeal has ensued.
In the December 2001 rating decision the RO denied the Veteran's claim to reopen on the grounds that the evidence did not show that the Veteran had a preexisting respiratory disorder that had been aggravated by service or that any current disorder was otherwise related to service.  Notably, the RO addressed the Veteran's contentions that he had COPD due to a palm tree allergy with an onset in service, as well as contentions and medical evidence pertaining to chemical exposure and a history of smoking.  The Veteran was notified of that decision and of his appellate rights, but did not perfect an appeal of that decision.  That decision is now final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. §§ 5108, 7103, 7104, 7105; 38 C.F.R. §§ 3.156, 20.1100 (2011).

For claims received on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of sustaining the claim.  38 C.F.R. § 3.156(a).  New and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof.  See Shade v. Shinseki, 24 Vet. App. 110, 120, (2010).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  The only exception would be where evidence presented is either (1) beyond the competence of the individual making the assertion or (2) inherently incredible.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the Veteran in developing the facts necessary for his claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (West 2002) (eliminates the concept of a well-grounded claim).

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  In the absence of new and material evidence, the benefit-of-the-doubt rule does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

The evidence previously of record includes service medical records.  In an April 1969 Report of Medical History, the Veteran reported shortness of breath, and pain or pressure in his chest.  The accompanying physical examination was silent for any pulmonary abnormalities.  The Veteran experienced upper respiratory infections and as well as bouts of bronchitis during service. 

In June 1969, he was initially treated for a cold but several days later, the diagnosis was changed to bronchitis.  He reported that he had that condition all of his life.  

In October 1969, he related that he had been treated for bronchitis since childhood.  The impression was bronchitis, and he was advised to stop smoking.  Clinical records dated in November 1969 include the Veteran's reported history of bronchitis since birth.  A pulmonary function test was performed and considered in December 1969.  The Veteran's separation examination in July 1970 reported his lung and chest as normal.  COPD was not diagnosed in service.

In a February 1989 rating action, service connection for bronchitis was denied, as no present disability was shown.  The Veteran appealed that decision.  A VA medical examination was performed in August 1989, and the diagnosis was chronic asthmatic bronchitis.  A September 1989 rating action denied service connection for bronchitis.  In November 1990, the Board denied service connection for bronchitis as being acute and transitory in service; and bronchitis was not diagnosed for many years following service separation.  The Veteran did not appeal that decision, and it became final.

Other evidence previously of record includes an April 1997 pulmonary function test which noted a mild obstructive ventilatory defect.  Asthmatic bronchitis was diagnosed.  Private medical records dated in August 2000 report that the Veteran had a chronic lung condition presumably due to smoking.  Other records from that same source later that same month reflect that the Veteran "again was counseled on discontinuing tobacco use which he continues to ignore."  Records from May 2001 reflect an assessment of COPD, acute sinusitis, chronic bronchitis and tobacco abuse inter alia. In sum, no doctor suggested that any current lung functional impairment was attributable to service.

In December 2001 the RO determined that the Veteran had not submitted new and material evidence necessary to reopen his claim.  The RO denied the claim on the grounds stated above and the Veteran did not appeal the rating decision.  

Since that rating decision, numerous pieces of evidence have been associated with the claims file.  The records reflect that the Veteran continues to smoke.  For example, in July 2003, the assessment, in pertinent part, was "COPD in a continuing smoker who has not been using his inhalers as directed."  He was repeatedly referred to smoker's cessation clinic by the RO and multiple references are made to the Veteran being advised to quit smoking.  At his Board hearing he reported decreased cigarette usage, but continued to smoke about 5 cigarettes per day.  Treatment records continue to show diagnoses of multiple respiratory disorders, including COPD and asthma.  However, such diagnoses were already of record at the time of the December 2001 rating decision.  Most significantly, the record still does not provide any medical authority associating any current respiratory disorder to service.

The Veteran asserts that his current respiratory problems are related to service and that his condition began in service and has persisted since then.  He has pointed to chemical exposure in service as a cause of his respiratory problems, and he has also raised an argument that his respiratory disorder was caused or aggravated by palm tree pollen.  The Board notes, however, that the Veteran has made these assertions before and that such assertions were considered in the December 2001 rating decision.  As these assertions are duplicative, they are not new and cannot serve to reopen the claim.  

When the case was previously decided in 2001, the claim failed because the evidence did not demonstrate that any of a preexisting respiratory disorders had been aggravated by service or that any of his currently diagnosed respiratory disorders were otherwise associated with service.  The evidence recently submitted still fails to competently demonstrate an association between the Veteran's respiratory disorder and military service.  The Veteran's assertions in this regard are unavailing.  

In short, the evidence recently submitted is cumulative of other evidence of record and does not raise a reasonable possibility of substantiating the Veteran's claim.  Based on the foregoing, the Board concludes that, inasmuch as no new and material evidence has been presented to reopen the previously disallowed claim, the prior decision remains final.  Accordingly, the benefit sought on appeal must be denied.  Annoni, supra.


ORDER

New and material evidence to reopen the claim of service connection for COPD has not been received; the application to reopen is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


